40 Mich. App. 237 (1972)
198 N.W.2d 714
PEOPLE
v.
JACKSON
Docket No. 11392.
Michigan Court of Appeals.
Decided April 26, 1972.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Dominick R. Carnovale, Chief, Appellate Department, and Luvenia D. Dockett, Assistant Prosecuting Attorney, for the people.
Arthur J. Tarnow, State Appellate Defender, and Richard S. McMillin, Assistant Defender, for defendant on appeal.
Before: R.B. BURNS, P.J., and HOLBROOK and QUINN, JJ.
R.B. BURNS, P.J.
Defendant was found guilty of carnal knowledge of a female over 16 years by force. MCLA 750.520; MSA 28.788.
*238 Defendant was charged with having raped the complainant on July 14, 1970. The preliminary examination was held on July 20, 1970, and defendant's attorney moved for a psychiatric examination on August 20, 1970, claiming that the defendant was unable to assist counsel in his preparation for trial.
The motion was granted and the trial court ordered that the defendant be examined by competent medical and psychiatric personnel. The defendant was examined by the Recorder's Court psychiatric clinic. He was not referred to a diagnostic facility certified by the Department of Mental Health.
In People v Howard, 37 Mich. App. 662, 663-664 (1972) the Court held:
"Whenever there is any question as to a defendant's competency to stand trial, and that question is raised upon defendant's motion, the court `shall' order the defendant committed to a diagnostic facility."
In the present case the trial judge failed to refer the defendant to a diagnostic clinic certified by the Department of Mental Health.
Reversed and remanded for commitment to a diagnostic clinic and for a new trial.
All concurred.